DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the handle provides for a means to support the wearer in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Foulke U.S. Patent No. (1,755,641) in view of Calderon-Garciduenas U.S. Patent No. (5,466,214) and further in view of Law et al. U.S. Patent No. (10,772,439). 
With respect to claim 1, Foulke substantially discloses a harness system (as shown in figs.1-7), comprising: 
a torso strap (21) configured to fit around the torso of a wearer, the torso strap extending from a first end to a second end (as shown in fig.1), 
one or more arm straps (17 and 18, respectively, see reproduced image of fig.1 below); 
a back strap or plate (3) extending between the torso strap (21) and the one or more arm straps (17 or 18); Note: https://www.merriam-webster.com/dictionary/strap defines a strap as: a band, plate, or loop of metal for binding objects together or for clamping an object in position.
 a buckle (19, fig.1) and [(Page 1, right column], lines 83-93) secured to the back plate (3) and the one or more arm straps (17 and 18, respectively), the one or more arm straps (17 and 18 respectively) are adjustable via the buckle (19) and [(Page 1, right column], lines 83-93) and ;

Foulke substantially discloses the invention as claimed except (1) the torso strap having a first fastener secured to the first end and configured to removably secure to a second fastener secured to the second end and (2) a handle extending from the back strap, the handle is secured to both the torso strap and the back strap; and a leash removably attached to the handle; and wherein the handle provides for a means to support the wearer.  
Calderon-Garciduenas however, teaches in an analogous art a torso strap 6 (belt 6) configured to fit around the torso of a wearer (Col 1, Lines 61-66, the belt 6 shapes the lower part of the harness and gives support to the lumbar region of the person wearing it. The belt 6 has a cushion section 7 in the lumbosacral region. Further illustrated in Fig 1 and 7A), the torso strap 6 extending from a first end 6a (first end 6a, as illustrated in annotated Fig 1) to a second end 6b (second end 6b, as illustrated in annotated Fig 1), the torso strap 6 having a first fastener 8 secured to the first end 6a and configured to removably secure to a second fastener 8’ secured to the second end 6b (Col 2, Lines 1-3, the belt has at its ends appropriate means to fasten it to the waist of the person who wears the harness. Col 2, Lines 24-26, the belt is locked with buckles, “VELCRO” or in any other suitable way);
one or more arm straps 3, 3’ (upper and lower straps 3, 3’) (Col 3, Claim 1, Lines 1-6, interconnection means for holding the rings in place, comprising transverse upper and lower elastic straps secured to the rings for resting in a substantially parallel configuration upon the 
a back strap 5 (band 5) extending between the torso strap 6 and the one or more arm straps 3, 3’ (Col 3, Claim 1, Lines 9-11, a connection elastic strap respectively secured to the lower transverse elastic strap and the waistband to reside vertically on the back along the spine of the user. Further illustrated in Figs 1 and 7A);
two cuffs 1 (scapulothoracic rings 1) positioned opposite one another via the one or more arm straps 3,3’ (Col 1, Lines 47-55, the harness is built of scapulothoracic rings 1, with a lower strap section 2 allowing the person who is going to wear it to introduce his arms inside of them until the rings are completely mounted over the shoulders. The rings 1 are joined together by means of the upper 3 and the lower 3’ straps to which they stay bound at their ends); and
wherein the two cuffs are configured to secure around the arms of the wearer (Col 1, Lines 50-51, the rings are completely mounted over the shoulders).
In view of the teachings of Calderon-Garciduenas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the torso strap of Foulke by incorporating a first fastener secured to the first end and configured to removably secure to a second fastener secured to the second end in order to fastened the torso strap to the torso of the user. 
The combination of Foulke/Calderon-Garciduenas substantially discloses the invention as claimed except a handle extending from the back strap, the handle is secured to both the torso strap and the back strap; and a leash removably attached to the handle; wherein the two cuffs are configured to secure around the arms of the wearer; and wherein the handle provides for a means to support the wearer.  
a handle (30, figs.6B) extending from the back strap (as shown in figs.5B-6A) and ([Col.11], lines 33-52), the handle (30) is secured to both the torso strap (19) and the back strap (10, 12, as shown in figs.5B-6A); and a leash (29, fig.5B) removably attached via hook (33, fig.6A) to the handle ([Col.11], lines 33-52);  and wherein the handle (30) provides for a means to support the wearer (shown in fig.6B, the handle can be used a hand grip by a user).  
In view of the teachings of Law et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the back strap of Foulke/ Calderon-Garciduenas by incorporating a handle extending from the back strap, the handle is secured to both the torso strap and the back strap; and a leash removably attached to the handle; wherein the two cuffs are configured to secure around the arms of the wearer; and wherein the handle provides for a means to support the wearer since doing so would (1) the handle can be uses as a hand grip by a user (as shown in fig.6B) of Law et al. and (2) a leash to be held by an adult ([Col.11], lines 33-35). 

    PNG
    media_image1.png
    399
    286
    media_image1.png
    Greyscale

With respect to claim 4, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will inherently perform the method steps as claimed.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); a such, the combination of Foulke/ Calderon-Garciduenas/Law et al. teaches a method of supporting a person, the method comprising: providing the system of claim 1; securing the torso strap around the torso of the wearer); securing the two cuffs around the arms of the wearer (as shown in fig.1 of Foulke); and using the handle to support the wearer (as taught by Law et al.).

Response to Arguments
Applicant’s arguments, see pages 1-5, filed 06/25/2021, with respect to the rejection(s) of claim(s) 1 and 4 under 35 US.C. 103 drawn to Calderon-Garciduenas/Barnett have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Foulke/ Calderon-Garciduenas/Law et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786